Citation Nr: 1521265	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  12-33 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 20 percent, for the period prior to August 13, 2012, and in excess of 40 percent, for the period beginning August 13, 2012, for varicose veins of the right lower extremity.

4.  Entitlement to an initial rating in excess of 20 percent, for the period prior to August 13, 2012, and in excess of 40 percent, for the period beginning August 13, 2012, for varicose veins of the left lower extremity.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified at an April 2014 Board hearing.  A transcript is of record.  


FINDINGS OF FACT

1.  The Veteran's hearing loss had its onset during active duty service.  

2.  The Veteran's tinnitus had its onset during active duty service.  

3.  The Veteran's varicose veins of the bilateral lower extremities have consistently manifested in persistent edema, unrelieved by elevation, and stasis pigmentation; his varicose veins have not produced ulceration, since at least the date of his claim.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.

3.  For the entirety of the period beginning May 29, 2009, the Veteran's varicose veins of the bilateral lower extremities have met the criteria for a 40 percent rating, but no higher.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7120 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service Connection for Hearing Loss and Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

Concerning hearing loss and tinnitus, it is undisputed that the Veteran has these current disabilities (see results of the October 2009 examination, discussed below), and that the Veteran experienced an in-service injury, consisting of extensive noise exposure.  The remaining question is whether these disabilities are etiologically related to service.  Id.  

The Board will focus on the Veteran's hearing at 4000 Hertz, as that is the hearing level at which he has a current disability.  At his pre-induction examination in September 1966, the Veteran had 10 decibels of hearing loss.  (This number reflects a conversion to the current standards set by the International Standards Organization (ISO), consisting of +5 decibel loss; prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA), but since November 1, 1967, those standards have been set by the ISO.)  At his separation, testing demonstrated 15 decibels of hearing loss at 4000 Hertz, thus documenting a slight hearing loss during service.  

In October 2009, at his audiological examination, the Veteran reported that his military service noise exposure was incurred from infrequent exposure to nearby small and larger caliber weapons fire and helicopter engine noises while serving in Vietnam for one year.  He also noted his primary duties were essentially administrative in the service.  He reportedly did not use hearing protection devices on active duty.  The Veteran stated that, since leaving the service, his civilian jobs/hobbies of working in industrial sales and interior design have involved minimal noise exposure.  His hearing difficulties "have been noted for the last 10-years," per the October 2009 report.

Audiological testing in October 2009 demonstrated a bilateral 45 decibel hearing loss at 4000 Hertz, signifying a hearing loss disability under VA standards.  38 C.F.R. § 3.385.  The examiner diagnosed "moderate recovering to mild high-frequency sensorineural hearing loss, right ear, beginning at 4000 Hz, and a moderate high frequency sensorineural hearing loss, left ear, at 4000 Hz."  He also diagnosed tinnitus.  The examiner noted significant effects on his occupation, due to hearing difficulty.  The examiner opined that the disability was less likely than not related to military noise exposure based on the fact that the decibel level was found normal upon discharge from service; the hearing loss disability was more likely related to civilian activities or possible aging effects.  Tinnitus, the examiner explained, would have the same origins as hearing loss.  

The Veteran credibly testified at his May 2014 hearing that his hearing loss began during service, following exposure to extreme noise from helicopters and artillery.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).  Regarding the hearing loss difficulties "for the last 10 years" noted by the October 2009 examiner, the Veteran explained that he was only referring to the period of time where his hearing loss had become aggravating.  See Board Hearing Tr. at 6.  

The Board has considered the negative etiology opinion provided by the October 2009 VA examiner, but finds that it is not probative of the issue.  Based on the Board's credibility finding of the Veteran's April 2014 hearing testimony, it is evident that the examiner was not relying on an accurate factual picture of the disability, as he determined that the Veteran's hearing loss had only begun approximately ten years prior to the examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that a medical opinion that is not factually accurate, fully articulated, or based on sound reasoning, is not probative).  Further, the examiner failed to discuss the fact that the Veteran's audiometric findings did actually worsen during service at the 4000 Hertz level.  Id.  

As such, there is no competent medical evidence of record.  The Veteran is, however, competent to identify hearing loss and tinnitus during service.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Considering the Veteran's description of the onset of his hearing loss in service, combined with the audiometric evidence of worsening hearing during service, is strongly suggestive that the current disability had its onset during service.  38 C.F.R. § 3.303.  Providing him the benefit of the doubt, the Board finds that his hearing loss disability had its onset during service.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Additionally, as the October 2009 examiner's opinion that tinnitus has the same etiological origins as the Veteran's hearing loss disability, that opinion serves as a proper nexus between his current tinnitus disability and service.  Holton, 557 F.3d at 1366.

B.  Increased Initial Ratings for Bilateral Varicose Veins

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Evaluations may be "staged" where appropriate.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  See 38 C.F.R. § 4.7; see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran is service-connected for varicose veins of the bilateral lower extremities, for which he is currently rated 20 percent prior to August 13, 2012, and 40 percent since that date.  In order to warrant a 40 percent rating, the evidence must demonstrate that the varicose veins manifest in persistent edema, which is incompletely relieved by elevation of extremity.  The evidence may, but need not, demonstrate intermittent ulceration.  38 C.F.R. § 4.104, Diagnostic Code 7120.  A 60 percent rating requires, in addition to edema, stasis pigmentation or eczema, and persistent ulceration.  Id.  

At his August 2012 veins examination, the Veteran described episodes of very painful superficial thrombophlebitis.  He identified persistent ankle and foot edema that never resolves completely, with leg aches almost all of the time.  He reported that he did not experience ulcerations.  On physical examination, the physician noted bilateral symptoms of aching and fatigue after prolonged standing or walking, incipient stasis pigmentation/eczema, and persistent edema that was incompletely relieved by edema.  There were extensive varicosities from the thigh to the distal foot, with multiple superficial saccular dilations of the smaller veins of the foot and ankle, as well as extensive serpiginous varicosities more proximally.  The Veteran experienced 2+ pitting edema in his right ankle, and 1+ pitting edema in his left ankle.  The examiner opined that the leg symptoms restricted the Veteran to mostly sedentary work, in situations where he could elevate his legs wherever needed.  

Previously, in November 2009, a VA examination identified less serious symptomatology.  The examiner noted extensive serpiginous varicose veins in both lower extremities, and stated that the symptoms were "significant," but also stated that the Veteran's daily pedal edema was relieved by elevation (elevation which the Veteran did not have time to do).  Standing was limited to only five or six minutes in any one position because of pain.  The examiner did not comment on whether there was stasis pigmentation, which limits the probative value of the examination for purposes of rating the Veteran's disability.  

At his April 2014 hearing, the Veteran credibly asserted that the symptoms identified in the August 2012 examination report, including the persistent edema, had remained essentially unchanged for many years, dating to well before he asserted his original claim for service connection.  See Board Hearing Tr. at 17, 19.  

The Board finds that the preponderance of the competent, credible evidence demonstrates that the Veteran's persistent edema, not fully relieved by elevation, as well as stasis pigmentation has continued since at least the date of the Veteran's May 2009 claim.  There is no basis to find that the Veteran's disability suddenly worsened to warrant a 40 percent rating on the date of his August 2012 examination; rather, the Veteran's credible description of a longstanding persistent edema and pigmentation is more consistent with the evidence of record, especially considering that the November 2009 examiner did not address all relevant criteria for rating varicose veins.  As such, the evidence demonstrates that the Veteran has met the criteria for at least a 40 percent rating since the submission of his May 2009 claim.  38 C.F.R. § 4.104, Diagnostic Code 7120.

The evidence does not demonstrate, however, that rating higher than 40 percent is warranted, as there is no evidence of ulceration.  Ulceration has not been noted by any examiner.  Further, the Veteran specifically denied experiencing ulceration at his hearing, and the representative agreed that, while a 40 percent rating was warranted, a 60 percent rating was not, due to the lack of ulceration.  See Board Hearing Tr. at 20.  

C.  Extraschedular Consideration

The Board also considered whether the Veteran's service-connected disabilities warrant referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1) (2014).  Notably, 38 C.F.R. § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  In this case, the Veteran's varicose veins are adequately contemplated by the applicable diagnostic code, as discussed above, and were his disability more severe, a higher schedular rating is available.  There is also no suggestion of hospitalization in the record, and though his ability to work is noted in the August 2012 examination to be slightly diminished, the Veteran described working more than 60 hours per week as of April 2014.  There is no evidence that collectively considering his varicose veins disability with his other service-connected disabilities would change the result of that analysis (acknowledging that disability ratings have yet to be assigned for hearing loss and tinnitus).  See Thun v. Peake, 22 Vet. App. 111 (2008) (providing that there is a three-step analysis for determining whether an extra-schedular disability rating is appropriate, including first a comparison between the level of severity and symptomatology of the service-connected disabilities and the established criteria found in the rating schedule, and second, a determination as to whether the disability picture exhibits other related factors identified in the regulations as "governing norms."); see also 38 C.F.R. § 3.321(b)(1) (providing that governing norms include marked interference with employment and frequent periods of hospitalization).  As such, referral to the Director of the Compensation Service for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b).  

D.  Total Disability Rating due to Unemployability

Entitlement to a total disability rating due to service connected disabilities based on individual unemployability (TDIU) has not been raised by the record.  The issue of entitlement to TDIU is an element of all appeals for a higher initial rating, Rice v. Shinseki, 22 Vet. App. 447 (2009), and a claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, there is no evidence that the Veteran is unemployable.  As he stated at his April 2014 hearing, he is working more than full time as a pastor, is an interim pastor for a second church, and is also continuing to work in the interior design trade.  Board Hearing Tr. at 9.


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to an initial 40 percent rating, and no higher, for varicose veins of the right lower extremity, for the entirety of the period on appeal (beginning May 29, 2009) is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial 40 percent rating, and no higher, for varicose veins of the left lower extremity, for the entirety of the period on appeal (beginning May 29, 2009) is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


